Citation Nr: 0019727	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  92-11 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for paroxysmal atrial 
fibrillation.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from April 1954 to November 
1957 and from December 1990 to March 1991 with additional 
periods of active duty for training and/or inactive duty for 
training.  This matter came before the Board of Veterans' 
Appeals (hereinafter "the Board") on appeal from a February 
1992 rating decision of the Nashville, Tennessee, Regional 
Office (hereinafter "the RO"), which denied service 
connection for paroxysmal atrial fibrillation.  In October 
1992, the Board remanded this appeal to the RO, by letter, so 
that the veteran could be scheduled for a personal hearing 
before a hearing officer at the RO.  In May 1993, the Board 
again remanded this appeal to the RO, by letter, as the 
veteran had requested a travel board hearing.  In March 1994, 
the Board remanded this appeal to the RO, to verify the 
veteran's periods of active duty for training, to afford the 
veteran a Department of Veterans Affairs (hereinafter "VA") 
cardiovascular examination, and to formally adjudicate issues 
raised by the veteran.  

In October 1997, the Board remanded this appeal to the RO to 
obtain private and/or VA treatment records and to afford the 
veteran a VA cardiovascular examination.  A July 1998 rating 
decision reopened and denied the veteran's claim for 
entitlement to service connection for post-traumatic stress 
on a de novo basis.  The veteran has been represented 
throughout this appeal by the American Legion.  

The issue of entitlement to service connection for paroxysmal 
atrial fibrillation is the subject of the REMAND section of 
this decision, set forth below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for service connection 
for post-traumatic stress disorder has been obtained by the 
RO.  


2.  The veteran is not shown to be suffering from post-
traumatic stress disorder.  It was not diagnosed on the most 
recent psychiatric examination of record.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one that is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  Accordingly, an additional remand, in order to 
allow for further development of the record, is not 
appropriate.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp 1999).  
Active service includes any period of active duty for 
training during which the veteran was disabled from disease 
or injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991 & Supp. 1997).  Service 
connection may also be granted for a disability resulting 
from an injury incurred or aggravated in the line of duty 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 1131 (West 1991 & Supp. 1997); 38 C.F.R. § 3.6 
(1999).  


Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1999).  See also Moreau v. 
Brown, 9 Vet.App. 389 (1996); Cohen v. Brown, 10 Vet.App. 128 
(1997).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The veteran had active service from April 1954 to November 
1957 and from December 1990 to March 1991 with additional 
periods of active duty for training and/or inactive duty for 
training.  The available service personnel records for the 
veteran's first period of active service indicate that he had 
one year and five days foreign and/or sea service.  His 
military occupational specialty was listed as an "ACW 
operator."  He was awarded the American Defense Service 
Medal.  The available service personnel records for the 
veteran's period of active service from December 1990 to 
March 1991 indicate that he had two months and seven days of 
foreign service.  His military occupational specialty was 
listed as a construction equipment supervisor.  The veteran 
was awarded citations including the Army Service Ribbon, the 
National Defense Service Medal, the Southwest Asia Service 
Medal with two Bronze Stars, the Kuwait Liberation Medal, the 
NCO Professional Development Ribbon, and the Armed Forces 
Reserves Medal.  

The service medical records for the veteran's first period of 
active service are apparently unavailable.  The available 
service medical records do not refer to complaints of or 
treatment for any psychiatric disorders.  Pursuant to the 
March 

1991 separation examination, the veteran checked that he did 
not suffer any sort of nervous trouble.  The March 1991 
examination report includes notations that the veteran's 
psychiatric system was normal.  

Private treatment records dated from May 1989 to October 1992 
indicates that the veteran was treated for several disorders.  
An October 1992 report from John B. Hopkins, Ph.D., notes 
that the veteran was seen on referral with complaints of 
depression.  The veteran reported symptoms of hostility, 
reclusiveness, reduction in ambition and motivation, 
anhedonia and loss of sense of humor.  It was noted that the 
veteran related symptoms to activating in Saudi Arabia, which 
was described as very stressful and disorganized.  The 
veteran also reported that he had increasing memory of a 
prior military tour along the "RAD" in Alaska in 1956 and 
1957.  The veteran reported that during that time he felt 
extremely exposed to constant, continual risk of Russian 
attack.  He reported that there would be flybys by MIGs that 
penetrated the radar.  The impression included psychological 
factors affecting his physical condition, depression and 
post-traumatic stress disorder.  In an October 1992 
statement, Dr. Hopkins indicated that he felt there were 
elements of post-traumatic stress disorder related to the 
veteran's involvement in Desert Storm and his previous 
military experience under extremely isolated conditions.  

At the November 1992 hearing, the veteran testified as to his 
claimed cardiovascular disorder.  The veteran did report that 
during service he was a commander of an engineer detachment 
and that they were well diggers.  He reported that nobody 
knew where his detachment was supposed to be deployed and 
that they went through four "deplacement centers."  The 
veteran reported that he was not really involved in any 
combat action.  He stated that the closest thing to combat 
were incoming Scud missiles that were "taken out" by Patriot 
missiles.  The veteran indicated that debris would fall, but 
that there were no injuries to his men.  The veteran reported 
that while he was in the Persian Gulf he was kind of 
depressed.  

Private treatment records dated from November 1992 to 
December 1992 refer to continued treatment.  In a December 
1992 statement, Dr. Hopkins reported that it 

was his impression that the veteran experienced considerable 
psychological trauma as a result of his tour in Alaska in the 
1950s.  Dr. Hopkins indicated that he believed that such 
simmered as a source of concern for the veteran over the 
subsequent years, causing emotional distress and that the 
mobilization and deployment in Desert Storm precipitated an 
acute exacerbation of the traumatic stress symptoms 
experienced in Alaska.  The diagnoses included psychological 
factors affecting his physical condition, post-traumatic 
stress disorder and depression.  

In a January 1993 lay statement, [redacted] reported that 
the veteran had told him that he suffered from post-traumatic 
stress disorder; he believed that the veteran most likely 
suffered such trauma during his tour in Alaska and that it 
was not really recognized until recently.  In a February 1993 
lay statement, [redacted] reported that the veteran's 
detachment was mobilized in December 1990 for Operation 
Desert Storm, that there were problems, and that it was felt 
the stressful time aggravated the veteran's health problems.  
A March 1993 lay statement from [redacted] also 
referred to the stress the veteran was under when activated 
for Desert Storm.  

Private treatment records dated from January 1993 to October 
1995 indicate that the veteran was treated for several 
disorders.  VA treatment records dated from May 1994 to 
December 1995 indicate that the veteran continued to receive 
treatment.  A May 1994 report noted that the veteran had been 
receiving private treatment for post-traumatic stress 
disorder.  

The veteran underwent a VA psychiatric examination in April 
1996.  He reported that during his service in the 1950s he 
was stationed at a remote radar station in Alaska.  He 
indicated that he brooded about what effect a napalm attack 
would have on his facility.  The veteran also indicated that 
MIGs buzzed the area.  The veteran further described being 
lost in Saudi Arabia as he did not have specific orders and 
spent several days trying to find out where he should be and 
what they should do.  He reported that there was a Scud 
missile attack within a few hours of his arrival in Saudi 
Arabia.  As to an assessment, the examiner indicated that the 
veteran showed some symptoms of post-traumatic stress 
disorder, but that he did not meet the 

diagnostic criteria.  The examiner commented that the veteran 
appeared to relate the symptoms he experienced more to his 
service in Alaska, which involved stress, but no specific 
events, than to his service in Saudi Arabia.  The examiner 
noted that the veteran's claims folder included several 
letters from fellow veterans supporting his claim and that 
all referred to stress and the veteran's increased 
responsibility, rather than to a specific traumatic event.  
The diagnoses included symptoms of post-traumatic stress 
disorder, not meeting the diagnostic criteria; alcohol abuse, 
reportedly in remission; and the need to rule out mild 
dementia.  It was noted that stressors were moderately severe 
with a return to active duty at a relatively advanced age and 
exposure to scud attacks.  

A November 1996 lay statement from [redacted] indicates 
that he was a member of the engineering detachment of which 
the veteran was the commander.  It was reported that upon 
their arrival in Saudi Arabia they stayed on an airfield 
tarmac with nothing to eat and that they were putting up with 
scud missiles.  In a November 1996 lay statement, the 
veteran's daughter reported that, after the veteran's 
separation from service, he was a different man who did not 
enjoy his family and activities.  A November 1996 lay 
statement from the veteran's nephew also referred to the 
changes in the veteran since his separation from service.  

Private treatment records dated from July 1996 to December 
1997 indicate that the veteran continued to receive treatment 
for several disorders.  A December 1997 statement from a VA 
physician reports that the veteran was treated at a chemical 
dependency center.  The physician indicated that the veteran 
was diagnosed with alcohol dependency, depression and post-
traumatic stress disorder and that such disorders were 
intermixed with the veteran's behavior.  The physician noted 
that the veteran always stated that the post-traumatic stress 
disorder was the driving force behind his depression and 
drinking and that they agreed and got him treatment.  It was 
noted that the veteran's post-traumatic stress disorder was 
being treated as the problem in the background.  

In an October 1998 statement on appeal, the veteran reported, 
as to his stressors, that he had been stationed in Alaska in 
1956 and 1957.  He indicated that he was at 

a remote outpost that was buzzed several times by Russian 
MIGs.  The veteran reported that he felt like a sitting duck 
waiting to be hit.  He said one night "[redacted]" told 
them their fire light was out at the NCO club and he checked 
and it was.  The veteran reported that he had nightmares and 
trouble sleeping for twelve to fifteen years after his duty 
in Alaska.  The veteran additionally reported that when his 
detachment arrived in Saudi Arabia, they came under attack 
from two Scud missiles that were taken out by Patriot 
missiles.  He reported that the shrapnel from the Scud 
missiles killed seventeen or eighteen guardsmen, but that he 
did not see the bodies.  He reported that he was eventually 
sent to Log Base Charlie on the Iraqi border.  

The veteran underwent a VA psychiatric examination in July 
1999.  The examiner reported that the veteran's claims folder 
was reviewed including a letter from a private psychologist 
dated in 1992 and a letter from a physician in the chemical 
dependency unit.  The April 1996 psychiatric examination was 
also reviewed.  The veteran reported that the stressors he 
experienced occurred during 1956 and 1957 when he served with 
the Air Defense Command on an isolated station in Alaska.  
The veteran stated that his most stressful events were when 
Russian MIGs buzzed the base three or four times.  
Additionally, the veteran reported that his engineering 
detachment arrived in Saudi Arabia at approximately 5:30 p.m. 
and that at approximately 7:00 p.m., the base came under a 
Scud missile attack and that the Scuds were met with Patriot 
missiles.  He reported that a National Guard troop some 
distance from them was hit.  He did not know any of the men 
in such troop.  The veteran also reported that it was 
stressful that no one knew where his unit was supposed to be 
attached.  He related that another stressful situation 
occurred because his unit only had 600 feet of drilling pipe 
and he found out that the water table was 1,200 to 1,500 
feet.  

As to a diagnosis, the examiner reported that the results 
from the evaluation documented the presence of a significant 
psychopathology.  However, the examiner indicated that it was 
his opinion that the veteran's report of stressors 
experienced in the military did not fit criterion A for post-
traumatic stress disorder.  The examiner commented that it 
was felt that being buzzed by MIGs four or five times and 

hearing of the death of National Guardsmen that he did not 
witness did not meet the criteria.  The examiner remarked 
that, although hearing about the death of others who were 
extremely close to a person or a family member could qualify, 
it was felt that because the veteran did not know the 
guardsmen, it did not meet criterion A.  The examiner stated 
that the events the veteran described and his concerns about 
them seemed to reflect fear of failure and inadequacy and had 
an obsessive ruminative quality rather than being of the 
nature found with post-traumatic stress disorder.  The 
examiner stated that the veteran did meet criterion B, 
reporting intrusive recollections and dreams, although the 
dreams were not related to the events that occurred.  It was 
noted that the veteran did not meet the full criteria for 
criterion C of post-traumatic stress disorder.  The examiner 
also noted that it appeared that the veteran was again 
abusing alcohol.  The examiner further commented that it was 
felt that the veteran's symptoms met the criteria for an 
anxiety disorder, not otherwise specified.  The examiner 
noted that even though the veteran's scores were above the 
criterion on the two measures related to post-traumatic 
stress disorder, the veteran did not meet criterion A for a 
diagnosis and, therefore, it was his opinion that the veteran 
did not have post-traumatic stress disorder secondary to his 
military experiences.  The examiner reported diagnoses 
including anxiety disorder, not otherwise specified; alcohol 
abuse; and cognitive disorder, not otherwise specified.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records for his first period of service, from April 1954 to 
November 1957, are not of record.  The Board notes that, in a 
case such as this, the Board has a heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  The available service medical records make no 
reference to complaints of or treatment for any psychiatric 
disorders.  The Board observes that treatment reports and 
statements from John B. Hopkins, Ph.D., indicate diagnoses of 
post-traumatic stress disorder.  In a December 1992 
statement, Dr. Hopkins reported that it was his impression 
that the veteran experienced considerable psychological 
trauma as a result of his tour in Alaska in the 1950s.  Dr. 
Hopkins indicated that he believed that such simmered as a 
source of concern for the veteran over the 

subsequent years causing emotional stress and that the 
mobilization and deployment in Desert Storm precipitated an 
acute exacerbation of the traumatic stress symptoms 
experienced in Alaska.  The diagnoses included psychological 
factors affecting his physical condition, post-traumatic 
stress disorder and depression.  The Board observes that Dr. 
Hopkins, a clinical psychologist, apparently based his 
opinion solely on the history provided by the veteran.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims ("Court") has held that evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit v. Brown, 5 Vet.App. 91 (1993) requirement.  The 
Board also observes that, although an examiner can render a 
current diagnosis based on his examination of the veteran, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  See Swann v. Brown, 5 Vet.App. 229, 233 (1993).  
The Board notes that there is no indication that the Dr. 
Hopkins reviewed the record prior to providing his opinion.  

Additionally, the Board notes that the examiner, pursuant to 
the April 1996 VA psychiatric examination report, indicated 
as to an assessment that the veteran showed some symptoms of 
post-traumatic stress disorder, but that he did not meet the 
diagnostic criteria.  The examiner commented that the veteran 
appeared to relate the symptoms he experienced more to his 
service in Alaska, which involved stress, but no specific 
events, than to his service in Saudi Arabia.  The diagnoses 
included symptoms of post-traumatic stress disorder, but not 
meeting the diagnostic criteria; alcohol abuse, reportedly in 
remission; and the need to rule out mild dementia.  The Board 
observes that a December 1997 statement from a VA physician 
did indicate that the veteran was treated at a chemical 
dependency center and diagnosed with alcohol dependency, 
depression and post-traumatic stress disorder.  The physician 
reported that the veteran stated that his post-traumatic 
stress disorder was the driving force behind his depression 
and drinking and that they agreed and got him treatment.  The 
Board notes that the statement from the VA physician did not 
provide any information or explanation supporting the 
diagnosis of post-traumatic stress disorder and did not refer 
to the veteran's alleged stressors.  


The Board observes that the most recent July 1999 VA 
psychiatric examination report specifically notes that the 
veteran's claims folder was reviewed.  Additionally, the 
examiner specifically referred to a letter from a private 
psychologist in 1992 and to the letter from the physician in 
the chemical dependency unit.  The examiner indicated that 
the results from the evaluation documented the presence of a 
significant pathology, but that it was his opinion that the 
veteran's report of stressors experienced in the military did 
not fit criterion A for post-traumatic stress disorder.  The 
examiner stated that it was felt that being buzzed by MIGs 
four or five times and hearing of the death of National 
Guardsmen that the veteran did not witness, did not meet the 
criteria.  The examiner stated that it was his opinion that 
the veteran did not have post-traumatic stress disorder 
secondary to his military experiences.  The diagnoses 
included anxiety disorder, not otherwise specified; alcohol 
abuse; and cognitive disorder, not otherwise specified.  The 
Board finds that the VA psychiatric examination reports of 
record, and specifically the July 1999 examination report, 
constitute competent and persuasive evidence that the veteran 
does not currently manifest post-traumatic stress disorder.  
The Board finds that the July 1999 VA psychiatric examination 
is more probative than the diagnoses of post-traumatic stress 
disorder provided by Dr. Hopkins or the VA physician at the 
chemical dependency center.  The June 1999 VA psychiatric 
examination was conducted for the specific purpose of 
determining if the veteran had post-traumatic stress disorder 
and the examiner specifically reviewed the claims folder and 
discussed all of the veteran's claimed stressors.  Also, such 
examination was conducted more recently and provides a 
detailed explanation for the conclusion reached by the 
examiner.  

The Board observes that the veteran has alleged in statements 
on appeal that his claimed post-traumatic stress disorder was 
precipitated by his service in Alaska in the 1950s and his 
service in Saudi Arabia during the Persian Gulf War.  Similar 
contentions have been raised by family members and friends on 
his behalf.  However, the veteran, his family members, and 
friends are not shown to have the competence, as lay persons, 
to assert that a relationship exists between the veteran's 

periods of service and such disorder or to otherwise assert 
medical causation.  See Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
The Board observes that service connection for post-traumatic 
stress disorder requires medical evidence establishing a 
clear diagnosis of that condition.  38 C.F.R. § 3.304(f) 
(1999).  As shown by the June 1999 VA examination report 
noted above, the veteran has not been shown to have post-
traumatic stress disorder.  The Board notes that the Court 
has held that in determining a claim for post-traumatic 
stress disorder, the Board "must make specific findings of 
fact as to whether or not the veteran engaged in combat with 
the enemy and, if so, whether the claimed stressor is related 
to such combat."  Zarycki v. Brown, 6 Vet.App. 91 (1993).  
However, as the veteran has not been shown to suffer from 
post-traumatic stress disorder, the Board need not address 
the veteran's claimed stressors or whether he had actual 
combat experience.  Therefore, in the absence of a current 
diagnosis of post-traumatic stress disorder, the Board must 
conclude that service connection for such disorder is not 
warranted.  Accordingly service connection for post-traumatic 
stress disorder is denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for paroxysmal atrial fibrillation.  In reviewing 
the record, the Board notes that the July 1998 VA 
cardiovascular examination did not fully comply with the 
October 1997 remand instructions.  The October 1997 remand 
requested, in part, that the examiner express an opinion as 
to the etiology and approximate date of onset of any 
diagnosed cardiovascular disorder and to comment on the 
relationship, if any, between any such disorder and the 
veteran's period of service.  The examiner was specifically 
requested to indicate whether there was any chronic increase 
in the 

level of disability, as to any diagnosed cardiovascular 
disorder, attributable to the veteran's period of service 
from December 1990 to March 1991.  The examiner was also 
requested to provide a complete rationale for any opinion 
expressed.  

The July 1998 VA cardiovascular examination report does refer 
to treatment records in the veteran's claims folder.  It was 
noted that the veteran reported that he experienced 
recurrences of his atrial fibrillation at variable 
frequencies, anywhere from two to three episodes a month to 
several episodes in a given week.  The veteran reported that 
his episodes of atrial fibrillation were triggered by 
emotional upset and anxiety as well as by dreams in which he 
relives his experiences during service.  The examiner 
indicated an assessment of paroxysmal atrial fibrillation 
with periodic limited recurrences (New York Heart Association 
Class II).  The examiner commented that, with regard to the 
question of the relationship of the veteran's service in the 
Persian Gulf to aggravation of the paroxysmal atrial 
fibrillation, the veteran felt that this had been exacerbated 
in that he experienced more frequent recurrences of atrial 
fibrillation despite his medication.  The examiner further 
remarked that, since the veteran's service in the Persian 
Gulf, he had greater anxiety, a lower anger threshold and 
vivid dreams with awakening, which were all associated with 
aggravation of his paroxysmal atrial fibrillation.  The Board 
observes that the examiner did not indicate whether there was 
any chronic increase in the level of severity of the 
disability, as to the diagnosed cardiovascular disorder, 
attributable to the veteran's periods of service from 
December 1990 to March 1991, as requested pursuant to the 
October 1997 remand.  The examiner solely reported the 
veteran's allegations as to the aggravation of his 
cardiovascular disorder during service.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  The Court has also held 
that the RO must comply with the Board's remand instructions 
or 

explain its failure to complete the requested action.  Talley 
v. Brown, 6 Vet.App. 72, 74 (1993).  Also, the Court recently 
vacated and remanded a Board decision on the ground that the 
RO failed to follow the directives contained in a Board 
remand.  In concluding that a further remand was required, 
the Court noted the following regarding the VA's failure to 
comply with the terms of the prior Board remand:

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by the Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Given the nature of the veteran's contentions, the examiner's 
failure, pursuant to the July 1998 VA cardiovascular 
examination, to provide the requested opinion as to 
aggravation, and in consideration of the Court's holdings in 
the cases noted above, specifically Talley and Stegall, as 
well as for the reasons stated in the October 1997 and March 
1994 remands, the Board concludes that additional development 
of the record would be helpful in resolving the issue raised 
by the instant appeal.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the Court in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should forward the claims 
folder to the VA examiner who conducted 
the July 1998 VA 

cardiovascular examination and have him 
review the record.  The examiner should 
express an opinion as to the etiology and 
approximate date of onset of the 
veteran's current cardiovascular 
disability.  The examiner should 
specifically indicate whether there was 
any permanent increase in the level of 
severity of the diagnosed cardiovascular 
disability attributable to the veteran's 
period of service from December 1990 to 
March 1991.  A complete rationale for any 
opinion expressed should be provided.  In 
the event that the original examiner is 
not available, the RO should submit the 
claims folder to another VA 
cardiovascular specialist for review.  No 
examination need be scheduled unless the 
examiner feels that it is necessary to 
render an opinion.  

3.  Following completion of the above, 
and following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issue on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board or by the Court for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 

expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran and his 
representative should be afforded a reasonable period of time 
in which to respond to a supplemental statement of the case.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need not take any 
action unless he is further informed.  The purpose of this 
REMAND is to allow for further development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  While regretting the 
delay involved in again remanding this case, it is felt that 
to proceed with a decision on the merits at this time would 
not withstand Court scrutiny.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 



